DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, directed to resonating devices and Species A, directed to waveguide in-coupling device a seen in figure 7, in the reply filed on August 9, 2022 is acknowledged.  Applicant has identified claims 1-10 as being generic or directed to Species A.  However, upon review claim 4 (and its dependents 5-6) include a reflective layer as seen in figure 2A.  Insofar as figure 7 is understood there is no reflective layer and a resonator with a reflective layer appears to be part of a reflective beam steering device, i.e. Species D.  Therefore, claims 4-6 are also withdrawn from consideration as being directed to an unelected species.  For clarity, claims 4-6 and 11-20 are withdrawn and claims 1-3 and 7-10 are examined below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 3, 2020, January 8, 2021, April 20, 2021 and May 11, 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10 “frequency of the dominant waveguide mode is based on a resonance of the graphene plasmon resonator” has clarity issues.  It is unclear if the frequency of the dominant waveguide mode is the resonance frequency of the graphene plasmon resonator, or if the frequency of the dominant waveguide mode is different from the resonance frequency based on the resonant frequency, or something else, e.g. the dominant waveguide mode is a multiple of the resonance frequency, or the dominant waveguide mode is a design consideration that one skilled in the art would consider based on the resonator being used to couple electromagnetic radiation (assumed).  For purposes of examination the examiner will assume that one skilled in the art choosing a waveguide would consider the relationship between the dominant waveguide mode and the resonance frequency since this would be necessary for proper operation of an in-coupler.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. “Graphene acoustic plasmon resonator for ultrasensitive infrared spectroscopy” Nature Nanotechnology, vol. 14, pp 313-319, 2019, of record.
Regarding claim 1 Lee discloses a graphene plasmon resonator (title), comprising: a planar patterned layer (see figures 1-3 “metal ribbon array”) comprising: a plurality of electrically conductive segments (see figure 3 “gold ribbons”); and a plurality of dielectric segments (see figures 1-3 “index matching layer” & “Alumina”), each dielectric segment defined between a corresponding pair of the electrically conductive segments (see figures 1-3); a graphene layer substantially parallel to the planar patterned layer and overlapping the plurality of electrically conductive segments (see figures 1-3 “Graphene”); and a planar dielectric layer between the planar patterned layer and the graphene layer (caption for figure 1 “g is the gap distance between the graphene layer and metal ribbons ... the gap is filled with alumina”).
Regarding claim 2 Lee discloses the graphene plasmon resonator of claim 1, as set forth above.  Lee further discloses wherein the plurality of electrically conductive segments and the plurality of dielectric segments are sized and spaced to establish a resonance frequency of the graphene plasmon resonator corresponding to a predetermined wavelength of electromagnetic radiation (title).
Regarding claim 3 Lee discloses the graphene plasmon resonator of claim 2, as set forth above.  Lee further discloses wherein the predetermined wavelength of electromagnetic radiation is within an infrared spectrum of light (title).
Regarding claim 7 Lee discloses the graphene plasmon resonator of claim 1, as set forth above.  Lee further discloses wherein the planar dielectric layer, the plurality of dielectric segments, or both, comprise alumina (see figures 2-3 “Alumina”).

Insofar as they are understood claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englund et al. US Patent Application Publication 2016/0161675.
Regarding claim 1 Englund discloses a graphene plasmon resonator (abstract “Techniques for coupling light into graphene using a planar photonic crystal having a resonant cavity characterized by a mode volume and a quality factor and at least one graphene layer positioned in proximity to the planar photonic crystal to at least partially overlap with an evanescent field of the resonant cavity.” e.g. see figures 4-6 & 12), comprising: a planar patterned layer (e.g. PPC layer 410) comprising: a plurality of electrically conductive segments (e.g. doped silicon); and a plurality of dielectric segments (e.g. air gaps), each dielectric segment defined between a corresponding pair of the electrically conductive segments (see figures 4, 6 & 12); a graphene layer (e.g. graphene layer) substantially parallel to the planar patterned layer and overlapping the plurality of electrically conductive segments (see figures 4, 6 & 12); and a planar dielectric layer (e.g. hafnium oxide layer) between the planar patterned layer and the graphene layer (see figures 4, 6 & 12).
Regarding claim 2 Englund discloses the graphene plasmon resonator of claim 1, as set forth above.  Englund further discloses wherein the plurality of electrically conductive segments and the plurality of dielectric segments are sized and spaced to establish a resonance frequency of the graphene plasmon resonator (paragraph [0047] “the interaction length between light and graphene can be enhanced using a PPC with a resonant cavity coupled to at least one graphene layer”) corresponding to a predetermined wavelength of electromagnetic radiation (paragraph [0047] “the term “light” includes electromagnetic radiation within the visible and infrared spectrums, including both the near-infrared and far-infrared spectrums” e.g. paragraph [0051] “cavities with resonance in the near infrared can have a lattice spacing of approximately 470 to approximately 490 nm, and a ratio of air-hole radius to lattice spacing of approximately 0.24”).
Regarding claim 3 Englund discloses the graphene plasmon resonator of claim 2, as set forth above.  Englund further discloses wherein the predetermined wavelength of electromagnetic radiation is within an infrared spectrum of light (paragraph [0047] “the term “light” includes electromagnetic radiation within the visible and infrared spectrums, including both the near-infrared and far-infrared spectrums” e.g. paragraph [0051] “cavities with resonance in the near infrared can have a lattice spacing of approximately 470 to approximately 490 nm, and a ratio of air-hole radius to lattice spacing of approximately 0.24”).
Regarding claim 8 Englund discloses the graphene plasmon resonator of claim 1, as set forth above.  Englund further discloses it is further comprising a waveguide (paragraph [0066] “further patterned to include a silicon waveguide 511 adapted to couple light into and out of the ring resonator 510” see figure 5) comprising a dielectric segment (e.g. paragraph [0066] “silicon waveguide”) arranged substantially parallel to the graphene plasmon resonator (see figure 5), wherein the dielectric segment defines a major axis and is sized to support a waveguide mode that propagates along the major axis (axiomatic for a waveguide).
Regarding claim 9 Englund discloses the graphene plasmon resonator of claim 8, as set forth above.  Englund further discloses wherein the graphene plasmon resonator is configured to couple incident far-field radiation to the waveguide mode (paragraph [0066] “silicon waveguide 511 adapted to couple light into and out of the ring resonator 510”).
Regarding claim 10 Englund discloses the graphene plasmon resonator of claim 9, as set forth above.  Englund further discloses wherein the waveguide has a dominant waveguide mode (implicit for a waveguide by definition), and a frequency of the dominant waveguide mode based on a resonance of the graphene plasmon resonator (implicit for proper operation, as set forth above, further paragraph [0094] notes near unity coupling efficiency between a waveguide and resonator).

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Oh et al.  US Patent Application Publication 2018/0361400.
Regarding claim 1 Oh discloses a graphene plasmon resonator (paragraph [0098] “DEP device can be used for tunable mid-IR spectroscopy of ultralow-concentration molecules using graphene-based plasmonic resonators” e.g. see figures 1 & 3), comprising: a planar patterned layer (see figures 1 & 3) comprising: a plurality of electrically conductive segments (e.g. second electrode 120 & paragraphs [0050 & 0054] noting 120 is conductive w/ example materials); and a plurality of dielectric segments (e.g. air gaps between 120), each dielectric segment defined between a corresponding pair of the electrically conductive segments (see figures 1 & 3); a graphene layer (e.g. the first electrode 110 paragraph [0050] discloses “110 can be formed using a first 2D material” & paragraph [0051] discloses “2D materials include graphene”) substantially parallel to the planar patterned layer and overlapping the plurality of electrically conductive segments; and a planar dielectric layer (e.g. insulating layer 130 & paragraph [0055] 130 is a dielectric w/ example materials) between the planar patterned layer and the graphene layer (see figures 1 & 3).
Regarding claim 2 Oh discloses the graphene plasmon resonator of claim 1, as set forth above.  Oh further discloses wherein the plurality of electrically conductive segments and the plurality of dielectric segments are sized and spaced to establish a resonance frequency of the graphene plasmon resonator corresponding to a predetermined wavelength of electromagnetic radiation (paragraph [0098] “DEP device can be used for tunable mid-IR spectroscopy of ultralow-concentration molecules using graphene-based plasmonic resonators”).
Regarding claim 3 Oh discloses the graphene plasmon resonator of claim 2, as set forth above.  Oh further discloses wherein the predetermined wavelength of electromagnetic radiation is within an infrared spectrum of light (paragraph [0098] “mid-IR”).
Regarding claim 7 Oh discloses the graphene plasmon resonator of claim 1, as set forth above.  Oh further discloses wherein the planar dielectric layer (e.g. 130), the plurality of dielectric segments, or both, comprise alumina (paragraph [0055] discloses example materials for 130 includes “aluminum oxide” a.k.a. alumina).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. foreign patent document KR102187443, in regards to a similar device, see figures 1-2.
Hwang et al. foreign patent document KR101177715, in regards to a similar device, see figure 4.
Wei et al. “Cavity-enhanced continuous graphene plasmonic resonator for infrared sensing” Optical Communications, 395, pp 147-153, 2017, in regards to a similar device, see figure 1.
Ogawa et al. “Effect of graphene on plasmonic metasurfaces at infrared wavelengths” AIP Advances, https://doi.org/10.1063/1.4834976, 2013, in regards to a similar device, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                  October 6, 2022